UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AJAMU SAWANDI OSBORNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:12-cr-00155-1)


Submitted:   October 27, 2015             Decided:   December 7, 2015


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS      LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.    R.     Booth Goodwin II, United States
Attorney, Monica D. Coleman,     Assistant United States Attorney,
Charleston, West Virginia, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ajamu Sawandi Osborne pleaded guilty, pursuant to a written

plea   agreement,           to    one    count        of   possession    with        intent    to

distribute        a    quantity         of   Oxycodone,         21    U.S.C.     § 841(a)(1)

(2012),     and       was     sentenced      to       70   months’    imprisonment.            He

appeals, arguing that the district court abused its discretion

in   denying       his      motion      to   withdraw         his    guilty    plea     and    in

refusing to grant a reduction for acceptance of responsibility

at sentencing.           We affirm.



                                               I.

       After       the      court       accepts        a    guilty    plea,      but    before

sentencing, a defendant may withdraw his guilty plea if he “can

show   a    fair      and     just   reason       for      requesting    the    withdrawal.”

Fed.   R.    Crim.       P.      11(d)(2)(B).           The   rule    does     not    afford    a

defendant an absolute right to withdraw a guilty plea, however.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                    The

burden of showing a fair and just reason for withdrawal of the

plea rests with the defendant.                          Id.    A fair and just reason

“essentially challenges” the fairness of the Rule 11 proceeding.

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

The district court’s denial of a motion to withdraw a guilty

plea is reviewed for abuse of discretion.                               United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

                                                  2
       This court has developed a nonexclusive list of factors for

the district court to consider in deciding if the defendant has

met his burden:

       (1)   whether  the  defendant   has  offered  credible
       evidence that his plea was not knowing or not
       voluntary, (2) whether the defendant has credibly
       asserted his legal innocence, (3) whether there has
       been a delay between the entering of the plea and the
       filing of the motion, (4) whether defendant has had
       close assistance of competent counsel, (5) whether
       withdrawal will cause prejudice to the government, and
       (6) whether it will inconvenience the court and waste
       judicial resources.

Moore, 931 F.2d at 248.

       “The most important consideration in resolving a motion to

withdraw       a    guilty      plea       is    an    evaluation        of    the       Rule    11

colloquy [and]           a   properly      conducted         Rule   11   .     .     .    colloquy

leaves a defendant with a very limited basis upon which to have

his plea withdrawn.”             United States v. Bowman, 348 F.3d 408, 414

(4th    Cir.       2003).        “If     an      appropriately       conducted           Rule    11

proceeding         is   to    serve    a    meaningful        function,        on     which     the

criminal justice system can rely, it must be recognized to raise

a   strong     presumption         that         the   plea    is    final      and       binding.”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en

banc). Here, we find that the district court fully complied with

Rule 11 in conducting Osborne’s guilty plea colloquy.

       Osborne claimed in his motion to withdraw that his plea was

not    knowing      or       voluntary      because     the     police        mishandled        the


                                                  3
evidence.     After a lengthy hearing, during which the district

court heard testimony from Charleston Metro Drug Unit detectives

regarding    the    chain       of    custody             procedures    employed        by    their

department, the district court found that, applying the Moore

factors, Osborne failed to establish a fair and just reason to

allow him to withdraw his guilty plea.                              We find no abuse of

discretion in the district court’s decision.



                                                II.

     The determination of whether a defendant is deserving of an

acceptance of responsibility adjustment is a factual issue and

thus reviewed for clear error.                            United States v. Dugger, 485
F.3d 236, 239 (4th Cir. 2007).                        “The sentencing judge is in a

unique   position          to    evaluate             a     defendant’s       acceptance        of

responsibility,       and       thus       .     .    .     the    determination         of     the

sentencing    judge    is       entitled         to        great   deference       on   review.”

Elliott v. United States, 332 F.3d 753, 761 (4th Cir. 2003)

(internal    quotations         and    brackets             omitted).        This    court      may

reverse the district court’s finding only when “left with the

definite and firm conviction that a mistake has been committed.”

Dugger, 485 F.3d at 239 (internal quotation marks omitted).

     Section       3E1.1    of       the       U.S.       Sentencing    Guidelines           Manual

provides for a two-level reduction for a defendant who “‘clearly

demonstrates       acceptance         of       responsibility          for   his    offense.’”

                                                 4
United States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011)

(quoting      USSG    § 3E1.1(a)).               To    merit     this          reduction,         the

defendant     must     establish       by    a       preponderance            of    the   evidence

“that    he    has    clearly        recognized         and    affirmatively              accepted

personal      responsibility         for     his       criminal      conduct.”               United

States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).                                              “[A]

denial of relevant conduct is inconsistent with acceptance of

responsibility.”         Elliott, 332 F.3d at 761 (internal quotation

marks omitted); see USSG § 3E1.1 cmt. n.1.                                We find that the

district      court    did     not    clearly         err     when       it    concluded          that

Osborne’s motion to withdraw his guilty plea was inconsistent

with acceptance of responsibility.



                                             III.

     For the reasons given, we affirm Osborne’s conviction and

sentence.        We     deny       Osborne’s          motions       to        file    a     pro    se

supplemental         brief     and     for       reconsideration               of     the     order

deferring a ruling on that motion , as well as his motion “for

review and mandamus of the clerk agency final act order.”                                           We

also deny Osborne’s motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court       and   argument          would    not    aid       the    decisional

process.

                                                                                          AFFIRMED

                                                 5